IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-176-CV



NATHAN ROBINSON, INDIVIDUALLY AND AS NEXT FRIEND OF NATHAN L.
ROBINSON, ANGELA ROBINSON, AND ROBIN MARIE ROBINSON, MINOR
CHILDREN; AND MARY ROBINSON,

	APPELLANTS

vs.



SOUTHWESTERN BELL TELEPHONE COMPANY; JOHNSON ROOFING, INC.;
AND SPECTRUM ASSOCIATES, INC.,

	APPELLEES



 


FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 141,251-C, HONORABLE STANTON B. PEMBERTON, JUDGE PRESIDING

 




PER CURIAM

	Appellants Nathan Robinson, individually and as next friend of Nathan L.
Robinson, Angela Robinson, and Robin Marie Robinson, minor children; and Mary Robinson (the
"Robinsons") perfected an appeal from a judgment of the district court of Bell County rendered
on a jury verdict in favor of appellees Southwestern Bell Telephone Company; Johnson Roofing,
Inc.; and Spectrum Associates, Inc.  Because appellants have not filed their brief in this appeal,
we will dismiss the appeal for want of prosecution.
	The Clerk of this Court filed the transcript in this cause on April 6, 1994. (1) 
Accordingly, the Robinsons' brief was due no later than May 6.  Tex. R. App. P. 74(k).  On July
29, the Clerk filed the Robinsons' motion for extension of time within which to file their brief. 
See Tex. R. App. P. 74(n).  This Court granted the motion; the brief was then due on August 18. 
To date, the Robinsons have submitted neither a brief nor a second motion for an extension of
time. (2)  Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P. 60(a)(2),
74(l)(1);  Sentinel Pipe Servs., Inc. v. Tandy Computer Leasing, 825 S.W.2d 212 (Tex. App.--Fort
Worth 1992, no writ); Dickson v. Dickson, 541 S.W.2d 895, 896 (Tex. Civ. App.--Austin 1976,
writ dism'd w.o.j.).

Before Justices Powers, Aboussie and B. A. Smith
Dismissed for Want of Prosecution
Filed:   October 5, 1994
Do Not Publish
1.      1  A statement of facts was not filed because this Court overruled the Robinsons' untimely
motion for an extension of time to file a statement of facts.  Robinson v. Southwestern Bell Tel.
Co., No. 3-94-176-CV (Tex. App.--Austin May 25, 1994, no writ hist.) (not designated for
publication).
2.      2  By letter dated September 12, the Clerk notified the Robinsons that the appeal was subject
to dismissal unless they tendered a motion reasonably explaining their failure to file a brief and
showing that the appellees have "not suffered material injury thereby."  Tex. R. App. P. 74(l)(1);
see Tex. R. App. P. 60(a)(2).